                       1   Vedder Price (CA), LLP
                           Brittany A. Sachs, Bar No. 287651
                       2   bsachs@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502

                       5   Vedder Price P.C.
                           Daniel P. Jackson (admitted Pro Hac Vice)
                       6   djackson@vedderprice.com
                           Brian W. Ledebuhr (admitted Pro Hac Vice)
                       7   bledebuhr@vedderprice.com
                           222 North LaSalle Street
                       8   Chicago, Illinois 60601
                           T: +1 312 609-7500
                       9   F: +1 312 609-5005

                      10
                           Attorneys for Defendant
                      11   AVANT, LLC.

                      12
                                                         UNITED STATES DISTRICT COURT
                      13
                                                         EASTERN DISTRICT OF CALIFORNIA
                      14

                      15
                           TERESA GARDENHIRE,                             Case No. 2:19-CV-00854-WBS-DB
                      16
                                            Plaintiff,                    STIPULATION AND [PROPOSED]
                      17                                                  ORDER RE EXTENDING THE
                                  v.                                      DEADLINE TO FILE
                      18                                                  DISPOSITIONAL PAPERS
                           EXPERIAN INFORMATION SOLUTIONS,
                      19   INC.; EQUIFAX INFORMATION
                           SERVICES, LLC; AVANT, LLC;
                      20   BARCLAYS BANK DELAWARE; CAPITAL
                           ONE BANK (USA), N.A.,
                      21
                                            Defendants.
                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                                    STIP AND [PROPOSED] ORDER RE
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                         DISPOSITIONAL PAPERS
     SAN FRANCISCO
                                                                                              2:19-CV-00854-WBS-DB
                       1          Defendant Avant, LLC (“Avant”) and Plaintiff Teresa Gardenhire (“Plaintiff”), by and

                       2   through their respective counsel of record, stipulate as follows:

                       3          WHEREAS, Plaintiff filed the Complaint on May 13, 2019;

                       4          WHEREAS, on May 22, 2019, Avant was served with the Complaint;

                       5          WHEREAS, on June 6, 2019, Avant filed a Stipulation and Proposed Order Extending

                       6   Time to Respond to the Complaint (Dkt. #4);

                       7          WHEREAS, on June 6, 2019, the Court entered an order granting Avant additional time to

                       8   respond to the Complaint until July 12, 2019 (Dkt. #6);

                       9          WHEREAS, on July 8, 2019, Avant filed a second Stipulation and Proposed Order

                      10   Extending Time to Respond to the Complaint (Dkt. #15);

                      11          WHEREAS, on July 9, 2019, the Court entered an order granting Avant additional time to

                      12   respond to the Complaint until August 9, 2019 (Dkt. #16);

                      13          WHEREAS, on August 8, 2019, Avant filed a Notice of Settlement (Dkt. #23);

                      14          WHEREAS, pursuant to the Notice of Settlement, the Parties anticipated the dispositional

                      15   documents would be filed by August 29, 2019;

                      16          WHEREAS, on August 14, 2019, the Court entered an order vacating all pending

                      17   deadlines and hearing dates with respect to Avant pursuant to the Notice of Settlement (Dkt. #24);

                      18          WHEREAS, since filing the Notice of Settlement, the Parties have worked diligently to

                      19   finalize the Settlement Agreement;

                      20          WHEREAS, Plaintiff’s counsel experienced difficulty obtaining documents necessary for
                      21   the settlement agreement and the Parties had to re-execute said Agreement;

                      22          WHEREAS, the Parties have fully executed the Settlement Agreement and payment is

                      23   being tendered pursuant to the Agreement today;

                      24          WHEREAS, pursuant to the terms of the Settlement Agreement, upon receipt of the

                      25   payment, Plaintiffs have seven days to file a notice of dismissal with the Court;

                      26          WHEREAS, in light of the foregoing, the Parties respectfully request additional time to
                      27   file the disposition documents in this case and seek an extension until September 9, 2019;

                      28
                                                                                               STIP AND [PROPOSED] ORDER RE
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                        -2-                         DISPOSITIONAL PAPERS
     SAN FRANCISCO
                                                                                                         2:19-CV-00854-WBS-DB
                       1          IT IS HEREBY STIPULATED, by and between the Parties, through their respective

                       2   counsel of record, that dispositional documents will be filed by September 9, 2019,or a joint

                       3   status report if the case has not been dismissed by that date. The Scheduling Conference is

                       4   continued to September 30, 2019 at 1:30 p.m. pending submission of the stipulated dismissal.

                       5
                           Dated: August 29, 2019                           VEDDER PRICE (CA), LLP
                       6

                       7
                                                                            By: /s/ Brittany A. Sachs
                       8                                                        Brittany A. Sachs
                       9                                                    Attorneys for Defendant
                                                                            AVANT, LLC.
                      10

                      11   Dated: August 29, 2019                           THE LAW OFFICES OF JONATHAN A.
                                                                            STIEGLITZ
                      12

                      13
                                                                            By: /s/ Jonathon A. Stieglitz (as authorized on
                      14                                                    August 29, 2019)
                                                                                Jonathan A. Stieglitz
                      15
                                                                            Attorneys for Plaintiff
                      16                                                    TERESA GARDENHIRE
                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                                            STIP AND [PROPOSED] ORDER RE
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                       -3-                       DISPOSITIONAL PAPERS
     SAN FRANCISCO
                                                                                                      2:19-CV-00854-WBS-DB
                       1

                       2

                       3                                                ORDER

                       4          The Parties having so stipulated, the deadline to file dispositional documents in this case is

                       5   hereby extended to and including, September 9, 2019.

                       6          IT IS SO ORDERED.

                       7
                           Dated: August 30, 2019
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                                              STIP AND [PROPOSED] ORDER RE
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                        -4-                        DISPOSITIONAL PAPERS
     SAN FRANCISCO
                                                                                                        2:19-CV-00854-WBS-DB
